DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Troxell reference (US Patent Publication No. 2015/0176545) in view of the Licht reference (US Patent Publication No. 2014/0165514).
4.	Regarding claim 1, the Troxell reference discloses:
an air supply arrangement for supplying air from the atmosphere towards an internal combustion engine in a vehicle [Paragraph 0003] (FIG. 6), the air supply arrangement comprising:
an air intake for intake of air from the atmosphere (upstream of air flow (100)); 
an air outlet (36) for outlet of air towards the internal combustion engine;
an air duct (30) for leading air from the air intake in a downstream direction to the air outlet (36);
a separator (20) arranged in the air duct so as to divide the air duct into an upstream portion (13) and a downstream portion (interior of (20)) for filtering of atmospheric air from debris by passage of the atmospheric air through the separator; and characterised by

The Troxell reference discloses the invention as essentially claimed.  However, the Troxell reference fails to disclose wherein the separator comprises a plurality of separator passages, the separator passages extending at least along a vertically upward direction as seen from the upstream portion to the downstream portion, and being formed so as to redirect air from a downward direction in the upstream portion to an at least vertically upward direction when passing through the separator.
The Licht reference teaches it is conventional in the art of particle separators for removing particles from a particle laden gas to provide as taught in (FIG. 6a) wherein the separator (FIG. 6a) comprises and plurality of separator passages (FIG. 6a—right and left vertical passages on the sides of separator), the separator passages extending at least along a vertically upward direction (FIG. 6a—the vertical passages on the sides of separator extend vertically upward) as seen from the upstream portion (FIG. 6a—the portion above the curved portions) to the downstream portion (FIG. 6a—the portion below the curved portions), and being formed so as to redirect air from a downward direction in the upstream portion to an at least vertically upward direction when passing through the separator (FIG. 6a—the drawing shows how the velocity vectors form in a downwards direction between the curved portions and then flow in an upward direction underneath the curved portions before flowing downward again in 
the vertical passages).  Such configurations/structures would allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the Troxell reference, such that the arrangement further includes wherein the separator comprises a plurality of separator passages, the separator passages extending at least along a vertically upward direction as seen 
5.	Regarding claim 2, the Troxell reference further discloses:
wherein the compressed air delivery arrangement supplies is arranged to supply compressed air towards a downstream side of the separator (FIG. 7).
6.	Regarding claim 3, the Troxell reference further discloses:
wherein the compressed air delivery arrangement supplies is controllable to supply compressed air at a pressure (FIG. 7).
The Troxell reference fails to disclose that the pressure supplied is between 1 bar and 12 bar.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a pressure supply between 1 bar and 12 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
7.	Regarding claim 4, the Troxell reference further discloses:
wherein the compressed air delivery arrangement is controllable by a control unit (42) to clean the filter (10) [when the internal combustion engine of the vehicle is shut off].
Please note that claim 4 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior 
8.	Regarding claim 5, the Troxell reference further discloses:
wherein the compressed air delivery arrangement is configured adapted to be connected to a compressed air supply of the vehicle (FIG. 6).
9.	Regarding claim 6, the Troxell reference further discloses:
wherein the compressed air delivery arrangement comprises at least one compressed air delivery nozzle (46) arranged in the downstream portion of the air duct (FIG. 7).
10.	Regarding claim 7, the Troxell reference further discloses:
wherein the separator is arranged in a vertical plane (FIG. 6).
11.	Regarding claim 9, the Troxell reference fails to disclose:
wherein the separator passages form concave inner surfaces, as seen from a vertically downward direction, and in a vertical cross section, the concave inner surfaces deflecting the air coming from the upstream portion towards the downstream portion.
The Licht reference teaches it is conventional in the art of particle separators for removing particles from a particle laden gas to provide as taught in (FIG. 6a) wherein the separator passages (FIG. 6a—the two vertical passages on either side of the figure that include the curved top portions of the passages) form concave inner surfaces, as seen from a vertically downward direction, and in a vertical cross section (FIG. 6a), the concave inner surfaces deflecting the air coming from the upstream portion towards the downstream portion (FIG. 6a).  
Such configurations/structures would allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the Troxell reference, such that the arrangement further includes wherein the separator passages form concave inner surfaces, as seen from a vertically downward direction, and in a vertical cross section, the concave inner surfaces deflecting the air coming from the upstream portion towards the downstream portion, 
12.	Regarding claim 10, the Troxell reference fails to disclose:
wherein the concave inner surfaces are formed by partly spherical surfaces.
The Licht reference teaches it is conventional in the art of particle separators for removing particles from a particle laden gas to provide as taught in [Paragraph 0065] wherein the concave inner surfaces are formed by partly spherical surfaces [Paragraph 0065—teaching the one or more deflectors 30 may have a variety of shapes].  Such configurations/structures would allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
Based on this disclosure, it would have been obvious to one of ordinary skill in the art by the time of the effective filing date of the claimed invention to use partly spherical surfaces because it has been held that a mere change in shape is a matter of design choice to an ordinary person of skill in the art when there is absent persuasive evidence that the particular configuration was significant.  MPEP 2144.04.  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the Troxell reference, such that the arrangement further includes wherein the separator passages are formed between individual air deflecting structure, the separator passages being formed between an upstream outer surface and a downstream outer surface of adjacent air deflecting structures, as clearly suggested and 
taught by the Licht reference, in order to allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
13.	Regarding claim 11, the Troxell reference further discloses:
wherein the separator passages are formed between individual air deflecting structure, the separator passages being formed between an upstream outer surface and a downstream outer surface of adjacent air deflecting structures.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the Troxell reference, such that the arrangement further includes wherein the separator passages are formed between individual air deflecting structure, the separator passages being formed between an upstream outer surface and a downstream outer surface of adjacent air deflecting structures, as clearly suggested and 
taught by the Licht reference, in order to allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
14.	Regarding claim 12, the Troxell reference fails to disclose:
wherein the air deflecting structures comprise partly spherical envelope surfaces.
The Licht reference teaches it is conventional in the art of particle separators for removing particles from a particle laden gas to provide as taught in [Paragraph 0065] wherein the air deflecting structures comprise partly spherical envelope surfaces [Paragraph 0065—teaching the one or more deflectors 30 may have a variety of shapes].  Such 
configurations/structures would allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the Troxell reference, such that the arrangement further includes wherein the separator passages are formed between individual air deflecting structure, the separator passages being formed between an upstream outer surface and a downstream outer surface of adjacent air deflecting structures, as clearly suggested and taught by the Licht reference, in order to allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
15.	Regarding claim 13, the Troxell reference fails to disclose:
wherein a radius of the spherical surfaces is between 2 and 50 mm.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a radius of the spherical surfaces between 2 and 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
16.	Regarding claim 14, the Troxell reference fails to disclose:
wherein the number of separator passages and/or individual air deflecting structures per square dm is between 2 and 420.
The Licht reference teaches it is conventional in the art of particle separators for removing particles from a particle laden gas to provide as taught in (FIG. 6a) wherein the number of separator passages and/or individual air deflecting structures per square dm is between 2 and 420 (FIG. 6a and [Paragraph 0088] teaching 2 separator passages per 600 mm 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the Troxell reference, such that the arrangement further includes wherein the number of separator passages and/or individual air deflecting structures per square dm is between 2 and 420, as clearly suggested and taught by the Licht reference, in order to allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
17.	Regarding claim 15, the Troxell reference further discloses:
a debris accommodating space arranged in connection with the upstream portion and vertically below the separator (bottom portion of (13) (FIG. 6).
18.	Regarding claim 16, the Troxell reference further discloses:
wherein the air intake is arranged vertically above the air outlet (FIG. 6).
19.	Regarding claim 17, the Troxell reference further discloses:
wherein the air outlet is arranged vertically below the separator (FIG. 6).
20.	Regarding claim 21, the Troxell reference discloses:
a method for controlling an air supply arrangement, comprising:
activating a compressed air delivery arrangement of an air supply arrangement to supply compressed air for cleaning a separator of the air supply arrangement from assembled debris, the separator arranged in an air duct of the air supply arrangement to divide the air duct into an 
upstream portion and a downstream portion for filtering of atmospheric air from debris by passage of the atmospheric air from an air intake through the separator to an air outlet (FIG. 6).
21.	Regarding claim 22, the Troxell reference fails to disclose:
wherein each air deflecting structure forms an upstream outer surface and a downstream outer surface.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the Troxell reference, such that the arrangement further includes wherein the separator passages are formed between individual air deflecting structure, the separator passages being formed between an upstream outer surface and a downstream outer surface of adjacent air deflecting structures, as clearly suggested and taught by the Licht reference, in order to allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
22.	Regarding claim 23, the Troxell reference further discloses:
wherein each air deflecting structure comprises a quarter of a spherical envelope surface.
The Licht reference teaches it is conventional in the art of particle separators for removing particles from a particle laden gas to provide as taught in [Paragraph 0065] wherein each air deflecting structure comprises a quarter of a spherical envelope surface [Paragraph 0065—teaching the one or more deflectors 30 may have a variety of shapes].  Such configurations/structures would allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
Based on this disclosure, it would have been obvious to one of ordinary skill in the art by the time of the effective filing date of the claimed invention to use partly spherical surfaces because it has been held that a mere change in shape is a matter of design choice to an 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the Troxell reference, such that the arrangement further includes wherein the separator passages are formed between individual air deflecting structure, the separator passages being formed between an upstream outer surface and a downstream outer surface of adjacent air deflecting structures, as clearly suggested and taught by the Licht reference, in order to allow improvement in the collection efficiency of the particle separator [Paragraph 0076]. 
23.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Troxell reference in view of the Licht reference and further in view of the Schempp reference (EP 2,829,716A1).  
24.	Regarding claim 18, the Troxell reference discloses:
an air intake assembly for supplying air from the atmosphere towards an internal combustion engine in a vehicle, comprising an air supply arrangement (FIG. 6), the air supply arrangement comprising:
an air intake for intake of air from the atmosphere (upstream of air flow (100));
an air outlet (36) for outlet of air towards the internal combustion engine;
an air duct (30) for leading air from the air intake in a downstream direction to the air outlet (36);
a separator (20) arranged in the air duct so as to divide the air duct into an upstream portion (13) and a downstream portion (interior of (20)) for filtering of atmospheric air from debris by passage of the atmospheric air through the separator; and
a compressed air delivery arrangement (60, 72, 40, 44, 46) configured being arranged to supply compressed air towards the separator for cleaning the separator from assembled debris [Paragraphs 0037 & 0040]. 

The Licht reference teaches it is conventional in the art of particle separators for removing particles from a particle laden gas to provide as taught in (FIG. 6a) wherein the separator (FIG. 6a) comprises and plurality of separator passages (FIG. 6a—right and left vertical passages on the sides of separator), the separator passages extending at least along a vertically upward direction (FIG. 6a—the vertical passages on the sides of separator extend vertically upward) as seen from the upstream portion (FIG. 6a—the portion above the curved portions) to the downstream portion (FIG. 6a—the portion below the curved portions), and being formed so as to redirect air from a downward direction in the upstream portion to an at least vertically upward direction when passing through the separator (FIG. 6a—the drawing shows how the velocity vectors form in a downwards direction between the curved portions and then flow in an upward direction underneath the curved portions before flowing downward again in the vertical passages).  Such configurations/structures would allow improvement in the collection efficiency of the particle separator [Paragraph 0076].  
The combination of the Troxell reference and the Licht reference teach the invention as essentially claimed.  However, the modified Troxell reference fails to disclose wherein the air 
supply arrangement is upstream from an air cleaner for additional cleaning of the intake air before reaching the internal combustion engine.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Troxell reference, such that the assembly further includes wherein the separator comprises a plurality of separator passages, the separator passages extending at least along a vertically upward direction as seen from the upstream portion to the downstream portion, and being formed so as to redirect air from a downward direction in the upstream portion to an at least vertically upward direction when passing through the separator; wherein the air supply arrangement is upstream from an air cleaner for additional cleaning of the intake air before reaching the internal combustion engine, as clearly suggested and taught by the Licht and Schempp reference, in order to allow improvement in the collection efficiency of the particle separator [Paragraph 0076] and filtering of the air (FIG. 2).  
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747